Title: To John Adams from Collen Williamson, 9 June 1797
From: Williamson, Collen
To: Adams, John



Honourable Sir
City of washington 9th Jun 1797

Being Informd that My petetion was sent to the commissioners for their answer to the charge laid against them, as I think it my deuty to lay before you the following circumstances, as they carry along with them, manefest testemoney of trouth, I have said that I would saved the public twenty thousand pounds, hade I been aloud to conduct the work according to my contract, pleas consider that I intended to build All the public buildings with stone, as I built the first story of the presidents House, But all my experence and good conduct was overballansed by males and Ignorence, when it was proposd to build with bricks, I told the commissioners they wor not aware of the expence that bricks would lead them into, that I hade considred the Difference, you have the parch of stone laid down at the building fore Nine shillings, the no of bricks to fill up the same parch is 450, at the present price twenty three shillings, take 9 from 23 and 14 thrown away, on every parch of work, Besides bricks are never built in such works where stone is to be got, the bricks hase Nither the solidity nor durability of stone, and likewayes one half of the morter will lay the stone, that the bricks, will require, there was nothing thought of so much as to contradick me in all the good advice I could give, all the walls are either built or to be built with bricks, except the free stone on the out side, which if contineud will coast the public at least thirty thousand pound, extra there is no man of comon sence that would applyd bricks in such buildings, it may be taken for granted that there never a man that sett his foot on American ground that hase been so long in the practice of weighty buildings, it hade been good that an experenced work man hade been one of the commissioners
pleas remember I gave a seath of their managment of the capatole after my dismission Both stone cutting and building, it would not be a smal soom that paid about thirty men besids negros attending them, from the 27 Aprile, to the end of the season, some days before my dismission I told the commissioners that those men they hade ingaged to build by the parch, it was not in the power of any man, to make them doo their work good, scott said mr williamson when we sitt next you shall have a letter from the boord Impowering you to discharge them if they do not the work to your satisfaction, but so it was that after I hade laboured under this hardship for some time, the evining of their first sitting a letter is sent me telling they hade no farther need of my servess in the public imploy, and gave the charge of the work to those men that I compliand off, and Hoben to superentend them, the blind leading the blind, it was never heard of before, that a poor hand of a carpenter superentended stone buildings of such magnitud, I told Scott and Thornton, if they wanted boots or shous they would not apply to an Irish carpenter, to make them, so unbecoming is your conduct, I appeale to the world their unfittness to be commissioners although that great and good man appointed them.
In the fall 94 Corral and Hoben still persisting in their wickedness persuaded the commissioners to have the stone cutt by the foot I told the commissioners if they were made to Believe that they could save money by dooing so they might try and I told I should leave the terrms to them and the stone cutters, the stone cutters appointed one of their most experehenced men and sent him to agree for himself and all the others, as to pricess and of the different quality of cutting, and the method of measure which was to be at the end of every month, Hoben beeing impowered to enter into contract with the stone cutters I not beeing acquanted with their agreement untill the first measurement of the stone, I told it was ashame for them to take the advantage of Ignorence as he hade don, he thanked god that I was not consulted on the subject but it should go throw all the courts in maryland before their contract should be brok, this contineud untill the month of march following seeing the men that wrought by the day and paid from 7/6 to 9 sh making 20 and 18 sh and sporting away time for fear their profets should be known I communicated my grivence to Mr Dikons, the treasurer that advanced me the money to pay the workmen that he should acquant the commissioners, of the bad bargon they hade made, and the wist of the money thrown away it was the first of Aprile that they came, I hade brok their contract the first of March, and told them that my contract impowered me to conduct the work in gineral and supose I gave way to the commissioners at that time, it did not weaken my contract, and if any or all of them refuse to work by the day as formerly they most leave this pleace, but they all sett to work then it stood between the contractors how to reconcile maters Hoben gave the other contractor of the public wood that built a house on the presedents squar, 2 story high and each of them took the contract by the ends and tor it, he sold the House cheap in case the public should Cliam a right to it, the mans name is John Henry he lives now in Dumfrice in virginia the commissioners thanked me kindly and said if I hade not manged so they should been dispisd. as there was not mischeif enough don to the intrest of the city, they got the commissioners to lett the free stone quarres, to two of Carrls sisters sons, and some others in co, which was conducted formerly by two honest workmen that I imployed for that purpose, and sent me proper stone as I commissioned them, but since if the boats are laded to the proofe mark all is will, so that the pleacess is filld up with many thousand toons of stone of bad quality which most have coast a great sume of money
When the discovery was made of the distruction at the capatole, H one of my old Jurnemen got the charge of the stone cutters and builders, and in order to make money he rented a quarry in Virginia that no still could work, but as he hade the derection of the work and men falts could not be discoverd, two very honest men told me that they remarked stones from this mans quarry that the cutting coast fifteen dollars and when cutt was not worth four, I have reason to belive my Inforemation is Just I should be glead to know the defence the commissioners made Jiudge they have followed their old method in saying beside the trouth, if crimenals are to be belived few would be Hung, I have good reason for what I have said, after my dismission several letters passed between them and me, in which they gave me the greatest Justice telling me I was attentive to orders and descrite to the pound but when they seed that I was to contend for my right they changed their ton, and began to strik hard at the root of my abiletys although they hade every day before them afull sempel of my abiletys that there is not a beter pice of work in any countray, the former commissioners on their leaving the city said I hade Imortal honour for what I hade done, and wished I might live to finish the public buildings, there is but few that hase hade my experence in my professional line either as mason ore archect among my many operations I repaird four old castels and converted them to the modren stile that by their long standing I got as much knouledge in the maner of tempring morter as if I hade lived five houndred years, I have said nothing but what is trouth and it may be relied one as trouth I dar all the sons of adam to chaleng me for any wrong step in my conduct, its verry hard that I should be kept out of my wages, the first day of Agust will be two years that I have not received one shilling, to suport me and famaly there is other circumstancess that I could relate but I am sick to think of them, there is no man that hase the bouels of a christean but will be ofended at the treatment I have got heer for will douing.
I am Honourable sir with great Respect your houmble / and obedent servant

Collen Williamson
NB upon a minute calculation I think that one half of the price of matearles is thrown away and rather more. besides the operations hase been slow the hands playing away their time to little purpose that the double of the work might been done.In confirmation I began the presedents house the 8th aprile 93 and the 7th agust I hade it ready for the first beams 16 feet high from the foundation all stone extereor & intereor walls it hase been observed that there hath been no such exreseons since. If this Information is attended to I have more to say if not I shall take chance of the general court of Maryland, if what I have said is not trouth there is no trouth in man.
CW

